     Case 2:17-cv-01628-RFB-EJY Document 101 Filed 03/31/21 Page 1 of 1




 1 LUKE A. BUSBY, ESQ
   Nevada Bar No. 10319
 2 316 California Ave.
   Reno, Nevada 89509
 3 775-453-0112
   luke@lukeandrewbusbyltd.com
 4
   Attorney for the Plaintiff
 5
                                 UNITED STATES DISTRICT COURT
 6
                                         DISTRICT OF NEVADA
 7
                                                  ***
 8
    SHANNON CARTER,                                     Case No.: 2:17-cv-01628-RFB-EJY
 9
                              Plaintiff,                STIPULATION AND ORDER FOR
10 vs.                                                  EXTENSION OF TIME TO FILE
                                                        RESPONSE TO MOTION FOR
11 S. BEAN, BITAR, et al.,
                                                        RECONSIDERATION [ECF #88]
12                            Defendants.
    _____________________________________/ FIRST REQUEST
13
           COMES NOW Plaintiff, SHANNON CARTER, and Defendants above named, by and
14
   through their undersigned attorneys of record, and hereby stipulate, agree, and request that the
15

16 Plaintiff shall have until April 5, 2021 to file a response to the Motion for Reconsideration (ECF

17 #88), due to the recent appointment of the undersigned as counsel.

18          The parties hereby stipulate and agree that this request is not made for any improper
19
     purpose or for purposes of delay and that no party shall be prejudiced by same.
20
       DATED this 30th day of March, 2021.               DATED this 30th day of March, 2021.
21
       By: / s / Luke A. Busby                           By: / s / Frank A. Toddre II
22                                                           Frank A. Toddre II
          Luke A. Busby, Esq.
23        State Bar No. 10319                                Nevada Attorney General
          316 California Ave.                                Bureau of Litigation
24        Reno, Nevada 89509                                 555 E. Washington Ave., Ste. 3900
          Attorney for Plaintiff                             Las Vegas, NV 89101
25

26
           IT IS SO ORDERED.
27

28         __________________________________
           UNITED STATES DISTRICT JUDGE

           DATED: March 31, 2021                     1
